NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
               __________________________

              IN RE STEPHEN J. GOUGH
               __________________________

                       2011-1343
                 (Serial No. 07/683,484)
               __________________________

    Appeal from the United States Patent and Trademark
Office, Board of Patent Appeals and Interferences.
               __________________________

               Decided: December 9, 2011
               __________________________

   STEPHEN J. GOUGH, of Avon, New Jersey, pro se.

    RAYMOND T. CHEN, Solicitor, United States Patent
and Trademark Office, of Washington, DC, for appellee.
With him on the brief were AMY J. NELSON, Associate
Solicitor, and THOMAS W. KRAUSE, Associate Solicitor.
                __________________________

 Before PROST, CLEVENGER, and REYNA, Circuit Judges.
PER CURIAM.
IN RE GOUGH                                                2


    Stephen J. Gough appeals the decision of the United
States Patent and Trademark Office, Board of Patent
Appeals and Interferences (“Board”) affirming the rejec-
tion of all claims of U.S. Patent Application No.
07/683,484 (“’484 application”) as either obvious or antici-
pated under 35 U.S.C. §§ 102(e) and 103(a). Because the
Board correctly determined that the claims would have
been obvious to one of ordinary skill in the art, we affirm.

                      I. BACKGROUND

     The ’484 application discloses and claims brackets for
attaching bicycle wheels to various structures, such as
carts or wagons; a method for attaching such brackets to
vehicle structures; and vehicle structures having such
mounted brackets. In describing the alleged advance of
the disclosed invention over the prior art, the specification
for the ’484 application explains:

    Wheel mounting brackets are not new, nor are
    carts, wagons and wheelbarrows. However, wheel
    mounting is a secondary problem in vehicle con-
    struction, and it is surpassed in importance by the
    problem of wheel construction. The worldwide
    availability of common bicycle wheels makes this
    invention a universal solution to the problem of
    wheel construction, in the art of small homemade
    vehicles. . . . No prior wheel mounting bracket fa-
    cilitated the simple detachable mounting of vari-
    ous common bicycle wheels of various different
    sizes on a wide variety of vehicle structures and
    frames!

Appellee’s Br. and Separate App. 224.
3                                              IN RE GOUGH



    The ’484 application generally claims a bracket for
mounting bicycle wheels to carts or other vehicles, the
bracket comprising (1) a “means for securely attaching”
the bracket to the frame of the vehicle; and (2) a “means
for securely attaching” common bicycle wheels between
the two brackets. The specification discloses a bracket
having screws and screw holes for attaching the bracket
to the vehicle frame and a U-shaped slot for receiving the
axle of a bicycle wheel. Id. at 232-33.

    Independent claims 168 and 183 are representative of
the claimed subject matter. Claim 168 recites:

    168.     Identical industrially and commercially
    mass-produced brackets for mounting vehicle
    wheels having individual independent axles, com-
    prising:


     a) simple, versatile, identical means for se-
        curely attaching pairs of said brackets to
        parallel longitudinal frame members of
        various different vehicles, and typically to
        frame members made of wood or common
        structural lumber,

     b) simple, versatile, identical means for se-
        curely mounting all common bicycle
        wheels in between two separate identical
        said brackets, that enable the wheels to be
        detachable and interchangeable without
        removing said brackets from said vehicles
        and without partially dismantling the ve-
        hicle frames, and whereby, in combination
        with said means for securely attaching,
        the same identical said brackets effec-
IN RE GOUGH                                           4


       tively are standardized and made univer-
       sal and applicable worldwide for simple
       versatile secure mounting of all common
       bicycle wheels on widely diverse small ve-
       hicles, including carts, wagons and wheel-
       barrows, and especially homemade
       vehicles without need for an industrial or
       commercial vehicle manufacturing opera-
       tion.

Independent claim 183 recites:


   183. A vehicle structure or frame having paired,
   identical industrially and commercially mass-
   produced brackets for mounting wheels with indi-
   vidual independent axles, comprising:


     a) identical holes and identical surfaces on
        said brackets that would facilitate simple,
        versatile and secure attachment in vari-
        ous positions on various, different, flat
        wooden frame members,

     b) open-ended slots in said brackets, in
        which and in between two separate identi-
        cal said brackets all common bicycle
        wheels can be mounted securely provided
        that there are proper spaces for the
        wheels in said vehicle structure or frame,
        and that enable the wheels to be detach-
        able and interchangeable without remov-
        ing said brackets from the vehicle and
        without partially dismantling said vehicle
        structure or frame, and whereby, in com-
5                                              IN RE GOUGH



       bination with the holes and surfaces for
       attachment, the same identical said
       brackets in effect are standardized or
       made universal and applicable worldwide
       for simple versatile secure mounting of all
       common bicycle wheels in the construction
       of widely diverse small vehicles, including
       carts, wagons and wheelbarrows, and es-
       pecially even homemade vehicles without
       need for a commercial or industrial vehicle
       manufacturing operation[,]

     c) paired parallel longitudinal frame mem-
        bers, typically wooden and most typically
        made of common structural lumber, hav-
        ing corresponding parallel flat areas or
        surfaces,

     d) a pair or pairs of said brackets, each said
        bracket directly attached to said flat areas
        or surfaces.


    In the most recent Final Office Action, the examiner
rejected some of the claims as anticipated by U.S. Patent
No. 4,957,306 issued to Greenberg (“Greenberg”) and all
of the claims as obvious over either Greenberg alone or
Greenberg in view of the Dennis Burkholder article
(“Burkholder”). The Board affirmed, Ex parte Gough,
Appeal No. 09-12282 (B.P.A.I. Sept. 24, 2010) (“Deci-
sion”), 1 and Mr. Gough has appealed.

       1
             On rehearing, the Board modified its opinion
to revise the grouping of claims but did not substantively
alter its reasons for affirming the examiner’s rejections.
IN RE GOUGH                                                 6


                       II DISCUSSION

     We have jurisdiction based on 28 U.S.C. §
1295(a)(4)(A). In reviewing the Board’s decision, we
address its legal determinations de novo (i.e., without
deference to the Board) but do not disturb the Board’s
underlying fact-findings as long as they are supported by
substantial evidence. In re Lister, 583 F.3d 1307, 1311
(Fed. Cir. 2009). Because we agree with the Board that
all the claims of the ’484 application are obvious under 35
U.S.C. § 103(a) based on either Greenberg alone or
Greenberg in combination with Burkholder, we do not
reach the Board’s anticipation findings.

    Under 35 U.S.C. § 103(a), a patent may not issue “if
the differences between the subject matter sought to be
patented and the prior art are such that the subject
matter as a whole would have been obvious at the time
the invention was made to a person having ordinary skill
in the art to which said subject matter pertains.” 35
U.S.C. § 103(a). Obviousness is ultimately a question of
law based on several underlying factual inquiries, includ-
ing the scope of the prior art, the level of ordinary skill in
the art, the differences between the claimed invention and
the prior art, and certain secondary considerations.
Graham v. John Deere Co., 383 U.S. 1, 17-18 (1966); In re
Klein, 647 F.3d 1343, 1347 (Fed. Cir. 2011).

     In this case, the Board affirmed the examiner’s rejec-
tion of claims 168-171 and 173-187 of the ’484 application
(all claims except claim 172) as obvious over the teachings
of Burkholder in view of Greenberg. Both Burkholder and
Greenberg disclose carts with brackets attached to the
cart frame to permit mounting of bicycle wheels to the
cart. Specifically, Greenberg teaches a cart with a
bracket for easily mounting and demounting a bicycle
7                                             IN RE GOUGH



wheel to the cart. The disclosed bracket not only contains
mounting plates and screw holes for attaching the bracket
to the frame of the vehicle but also includes open-ended,
inverted V-shaped slots for securely mounting standard
bicycle wheels. Greenberg fig.3, col.3 ll.5-21.

    Burkholder similarly discloses a garden cart made of
wood that includes bicycle wheels. The cart uses a pair of
brackets, i.e., “axle supports,” with screw holes that are
secured to the inside and outside fender wells and cart
side to attach bicycle wheels to the cart. Although the
brackets in Burkholder do not have an open-ended slot,
the Board agreed with the examiner that replacing the
brackets of Burkholder with the brackets taught by
Greenberg would have been obvious to a person of ordi-
nary skill: “[T]he ease of assembly associated with the
open-ended slot of Greenberg would have provided one of
ordinary skill in the art with an apparent reason to
modify Burkholder’s axle support structure to incorporate
such a construction, as taught by Greenberg.” Decision,
slip op. at 13.

     On appeal, Mr. Gough argues that the Board failed to
establish a logical nexus between these prior art refer-
ences and the following elements of his invention: (1) a
standard simple vehicle frame design for constructing
various diverse vehicles; (2) construction of carts and
wagons with common structural lumber; (3) an 11 milli-
meter slot width to receive and securely mount all com-
mon bicycle wheels; and (4) a mass-produced wheelmount
(i.e., a bracket). Additionally, Mr. Gough contends that
certain “claim elements that describe or specify size or
material” are not obvious because they “significantly
contribute to the utility of the invention and help define
and distinguish it from the prior art.”
IN RE GOUGH                                               8


    We conclude that all of these identified features would
have been obvious to one of ordinary skill based on the
teachings of Greenberg and Burkholder. First, the Board
found that the mounting plates disclosed in Greenberg
allow for attachment of the bracket to various types of
vehicle frames and that Greenberg’s V-shaped slots
permit mounting of all common bicycle wheels. Decision,
slip op. at 4-5. Second, both Greenberg and Burkholder
disclose vehicles made from wood or structural lumber.
Third, the Board noted that, according to the ’484 applica-
tion, the axles of common bicycle wheels range in size
from 8 to 10 millimeters. Based on this range, the Board
determined that Greenberg’s teaching of a V-shaped slot
having a variable width suggested to one of ordinary skill
a slot width range encompassing 11 millimeters as recited
in claims 170, 174, and 185 of the ’484 application. Deci-
sion, slip op. at 5. Fourth, the Board recognized that the
mass-production of parts was a well-known practice and
thus concluded that one of ordinary skill “would have
immediately recognized the susceptibility of Greenberg’s
structure, including the brackets, to mass-production.”
Id. at 9. Finally, based on the nature of the invention and
the teachings of Greenberg and Burkholder, we agree
with the Board that the minor design variations recited in
the dependent claims, such as the use of large diameter
bicycle wheels, would have been obvious to a person of
ordinary skill.

    Mr. Gough also argues that the Board improperly re-
fused to consider his evidence of secondary considerations
in concluding that claims 168-171 and 173-187 were
obvious. We disagree. First, according to Mr. Gough, his
invention provided unexpected results over the prior art,
including simplicity, versatility, and interchangeability of
the bicycle wheels. As evidence of these purported unex-
pected results, Mr. Gough submitted letters from repre-
9                                             IN RE GOUGH



sentatives of the Food and Agriculture Organization of
the United Nations and the Trinidad and Tobago Mission
to the United Nations. The Board, however, rightly
concluded that these letters only indicate that the brack-
ets would be tested at trials and evaluated for their
performance; they do not demonstrate unexpected results.

     Second, Mr. Gough contends that his 37 C.F.R. §
1.132 declaration is evidence of a long-felt need for his
invention. In his declaration, Mr. Gough states that
“[l]ong-standing need for a simple, easy way to mount
ubiquitous bicycle wheels on non-bicycle vehicles is self-
evident and a fact subject to judicial notice.” The Board
discounted the declaration, explaining that it did not
address whether one of ordinary skill recognized a need
for, and tried unsuccessfully to develop, an easy way to
attach common bicycle wheels to small vehicles. Decision,
slip op. at 10. We agree with the Board that the conclu-
sory statements in Mr. Gough’s declaration are not evi-
dence of a long-felt need for his invention.

    The Board additionally affirmed the examiner’s rejec-
tion of claims 169-176 and 185-187 as obvious based only
on the Greenberg reference. Because all of these claims
except claim 172 also were rejected as obvious based on
the combination of Greenberg and Burkholder discussed
above, we focus on the rejection of claim 172. Claim 172
recites: “The brackets of claim 168 further including[] a
right-angle bend parallel with one edge of the bracket, or
a rolled edge or rolled edges.” The examiner rejected
claim 172 in light of Greenberg, explaining that the
brackets in Greenberg contained a right-angled bend.
The Board affirmed.

   On appeal, Mr. Gough has not advanced any separate
arguments regarding obviousness based on Greenberg
IN RE GOUGH                                           10


alone nor has he specifically addressed claim 172 or the
right-angle bend limitation. Assuming that Mr. Gough
intends to rely on the same non-obviousness arguments
we have discussed above, we conclude that the Board did
not err in affirming the examiner’s obviousness rejection
based on Greenberg’s teaching of a bracket with a right-
angle bend.

   We have considered Mr. Gough’s remaining argu-
ments and find that they similarly lack merit. For the
above reasons, the decision of the Board is affirmed.

                         COSTS

   Each party shall bear its own costs.

                      AFFIRMED